Name: Decision of the EEA Joint Committee No 9/94 of 8 July 1994 amending Annex XXII (Company law) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  business organisation;  monetary relations
 Date Published: 1994-09-08

 8.9.1994 EN Official Journal of the European Communities L 234/17 DECISION OF THE EEA JOINT COMMITTEE No 9/94 of 8 July 1994 amending Annex XXII (Company law) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Council Directive 94/8/EC of 21 March 1994 amending Directive 78/660/EEC as regards the expression of amounts expressed in ecus (1) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in Annex XXII to the Agreement in Point 4 (Fourth Council Directive 78/660/EEC) before the adaptations:  394 L 0008: Council Directive 94/8/EC of 21 March 1994 amending Directive 78/660/EEC as regards the expression of amounts expressed in ecus (OJ No L 82, 25. 3. 1994, p. 33). Article 2 The texts of Directive 94/8/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 October 1994, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 8 July 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 82, 25. 3. 1994, p. 33.